
	

113 S146 RS: School Safety Enhancements Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 24
		113th CONGRESS
		1st Session
		S. 146
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mrs. Boxer (for herself,
			 Ms. Collins, Mr. Blumenthal, and Mr.
			 Rockefeller) introduced the following bill; which was read twice
			 and referred to the
			 Committee on the
			 Judiciary
		
		
			March 12, 2013
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To enhance the safety of America’s schools.
		  
	
	
		1.Short titleThis Act may be cited as the
			 School Safety Enhancements Act of
			 2013.
		2.Grant program for
			 school securitySection 2701
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by striking
			 Placement and inserting Installation; and
					(ii)by inserting
			 surveillance equipment, after detectors,;
					(B)by redesignating
			 paragraph (5) as paragraph (6); and
				(C)by inserting after
			 paragraph (4) the following:
					
						(5)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
						;
				(2)in subsection (d),
			 by striking paragraph (1) and inserting the following:
				
					(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be not
				more than 80 percent of the total of such
				costs.
					;
				and
			(3)by adding at the
			 end the following:
				
					(g)Interagency task
				force
						(1)EstablishmentNot
				later than 60 days after the date of enactment of the
				School Safety Enhancements Act of
				2013, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines.
						(2)Publication of
				guidelinesNot later than 1 year after the date of enactment of
				the School Safety Enhancements Act of
				2013, the advisory school safety guidelines promulgated by the
				interagency task force shall be published in the Federal Register.
						(3)Required
				consultationIn developing the final advisory school safety
				guidelines under this subsection, the interagency task force shall consult with
				stakeholders and interested parties, including parents, teachers, and
				agencies.
						.
			3.ApplicationsSection 2702(a)(2) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended
			 to read as follows:
			
				(2)be accompanied by a report—
					(A)signed by the heads of each law enforcement
				agency and school district with jurisdiction over the schools where the safety
				improvements will be implemented; and
					(B)demonstrating that each proposed use of the
				grant funds will be—
						(i)an effective means for improving the safety
				of 1 or more schools;
						(ii)consistent with a comprehensive approach to
				preventing school violence; and
						(iii)individualized to the needs of each school
				at which those improvements are to be
				made.
						.
		4.Authorization of
			 appropriationsSection 2705 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797e) is amended—
			(1)by striking $30,000,000 and
			 inserting $100,000,000; and
			(2)by striking
			 2001 through 2009 and inserting 2014 through
			 2023.
			
	
		1.Short titleThis Act may be cited as the
			 School and Campus Safety Enhancements
			 Act of 2013.
		2.Grant program for school
			 securitySection 2701 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a)
			 is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by striking
			 Placement and inserting Installation; and
					(ii)by inserting
			 surveillance equipment, after detectors,;
					(B)by redesignating
			 paragraph (5) as paragraph (6); and
				(C)by inserting after
			 paragraph (4) the following:
					
						(5)Establishment of hotlines
				or tiplines for the reporting of potentially dangerous students and
				situations.
						;
				and
				(2)by adding at the end the
			 following:
				
					(g)Interagency task
				force
						(1)EstablishmentNot
				later than 60 days after the date of enactment of the
				School and Campus Safety Enhancements Act of
				2013, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines.
						(2)Publication of
				guidelinesNot later than 1 year after the date of enactment of
				the School and Campus Safety Enhancements Act
				of 2013, the advisory school safety guidelines promulgated by the
				interagency task force shall be published in the Federal Register.
						(3)Required
				consultationIn developing the final advisory school safety
				guidelines under this subsection, the interagency task force shall consult with
				stakeholders and interested parties, including parents, teachers, and
				agencies.
						.
			3.ApplicationsSection 2702(a)(2) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended
			 to read as follows:
			
				(2)be accompanied by a report—
					(A)signed by the heads of each law enforcement
				agency and school district with jurisdiction over the schools where the safety
				improvements will be implemented; and
					(B)demonstrating that each proposed use of the
				grant funds will be—
						(i)an effective means for improving the safety
				of 1 or more schools;
						(ii)consistent with a comprehensive approach to
				preventing school violence; and
						(iii)individualized to the needs of each school
				at which those improvements are to be
				made.
						.
		4.Authorization of
			 appropriationsSection 2705 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797e) is amended—
			(1)by striking $30,000,000 and
			 inserting $40,000,000; and
			(2)by striking 2001
			 through 2009 and inserting 2014 through 2023.
			5.AccountabilitySection 2701 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797a), as amended by section 2
			 of this Act, is amended by adding at the end the following:
			
				(h)AccountabilityAll
				grants awarded by the Attorney General under this part shall be subject to the
				following accountability provisions:
					(1)Audit
				requirement
						(A)DefinitionIn
				this paragraph, the term unresolved audit finding means a finding
				in the final audit report of the Inspector General of the Department of Justice
				that the audited grantee has utilized grant funds for an unauthorized
				expenditure or otherwise unallowable cost that is not closed or resolved within
				12 months from the date when the final audit report is issued.
						(B)AuditsBeginning
				in the first fiscal year beginning after the date of enactment of this
				subsection, and in each fiscal year thereafter, the Inspector General of the
				Department of Justice shall conduct audits of recipients of grants under this
				part to prevent waste, fraud, and abuse of funds by grantees. The Inspector
				General shall determine the appropriate number of grantees to be audited each
				year.
						(C)Mandatory
				exclusionA recipient of grant funds under this part that is
				found to have an unresolved audit finding shall not be eligible to receive
				grant funds under this part during the first 2 fiscal years beginning after the
				end of the 12-month period described in subparagraph (A).
						(D)PriorityIn
				awarding grants under this part, the Attorney General shall give priority to
				eligible applicants that did not have an unresolved audit finding during the 3
				fiscal years before submitting an application for a grant under this
				part.
						(E)ReimbursementIf
				an entity is awarded grant funds under this part during the 2-fiscal-year
				period during which the entity is barred from receiving grants under
				subparagraph (C), the Attorney General shall—
							(i)deposit an amount equal
				to the amount of the grant funds that were improperly awarded to the grantee
				into the General Fund of the Treasury; and
							(ii)seek to recoup the costs
				of the repayment to the fund from the grant recipient that was erroneously
				awarded grant funds.
							(2)Nonprofit organization
				requirements
						(A)DefinitionFor
				purposes of this paragraph and the grant programs under this part, the term
				nonprofit organization means an organization that is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
				taxation under section 501(a) of such Code.
						(B)ProhibitionThe
				Attorney General may not award a grant under this part to a nonprofit
				organization that holds money in offshore accounts for the purpose of avoiding
				paying the tax described in section 511(a) of the Internal Revenue Code of
				1986.
						(C)DisclosureEach
				nonprofit organization that is awarded a grant under this part and uses the
				procedures prescribed in regulations to create a rebuttable presumption of
				reasonableness for the compensation of its officers, directors, trustees and
				key employees, shall disclose to the Attorney General, in the application for
				the grant, the process for determining such compensation, including the
				independent persons involved in reviewing and approving such compensation, the
				comparability data used, and contemporaneous substantiation of the deliberation
				and decision. Upon request, the Attorney General shall make the information
				disclosed under this subparagraph available for public inspection.
						(3)Conference
				expenditures
						(A)LimitationNo
				amounts authorized to be appropriated to the Department of Justice under this
				part may be used by the Attorney General, or by any individual or entity
				awarded discretionary funds through a cooperative agreement under this part, to
				host or support any expenditure for conferences that uses more than $20,000 in
				funds made available by the Department of Justice, unless the Deputy Attorney
				General or such Assistant Attorney Generals, Directors, or principal deputies
				as the Deputy Attorney General may designate, provides prior written
				authorization that the funds may be expended to host the conference.
						(B)Written
				approvalWritten approval under subparagraph (A) shall include a
				written estimate of all costs associated with the conference, including the
				cost of all food, beverages, audio-visual equipment, honoraria for speakers,
				and entertainment.
						(C)ReportThe
				Deputy Attorney General shall submit an annual report to the Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives on all conference expenditures approved under this
				paragraph.
						(4)Annual
				certificationBeginning in the first fiscal year beginning after
				the date of enactment of this subsection, the Attorney General shall submit, to
				the Committee on the Judiciary and the Committee on Appropriations of the
				Senate and the Committee on the Judiciary and the Committee on Appropriations
				of the House of Representatives, an annual certification—
						(A)indicating
				whether—
							(i)all audits issued by the
				Office of the Inspector General under paragraph (1) have been completed and
				reviewed by the appropriate Assistant Attorney General or Director;
							(ii)all mandatory exclusions
				required under paragraph (1)(C) have been issued; and
							(iii)all reimbursements
				required under paragraph (1)(E) have been made; and
							(B)that includes a list of
				any grant recipients excluded under paragraph (1) from the previous
				year.
						.
		6.CAMPUS Safety Act of
			 2013
			(a)Short
			 titleThis section may be
			 cited as the Center to Advance,
			 Monitor, and Preserve University Security Safety Act of
			 2013 or the CAMPUS Safety Act of 2013.
			(b)National Center for
			 Campus Public SafetySubpart
			 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3750 et seq.) is amended—
				(1)in section 501 (42 U.S.C. 3751)—
					(A)in subsection (a)(1)—
						(i)in the matter preceding
			 subparagraph (A), by inserting or purposes after one or
			 more of the following programs; and
						(ii)by adding at the end the following:
							
								(H)Making subawards to
				institutions of higher education and other nonprofit organizations to assist
				the National Center for Campus Public Safety in carrying out the functions of
				the Center required under section
				509(c).
								;
				and
						(B)in subsection (b)—
						(i)in paragraph (1), by
			 striking or at the end;
						(ii)in paragraph (2), by
			 striking the period and inserting ; or; and
						(iii)by adding at the end
			 the following:
							
								(3)institutions of higher
				education and other nonprofit organizations, for purposes of carrying out
				section 509.
								;
				and
						(2)by adding at the end the
			 following:
					
						509.National Center for
				Campus Public Safety
							(a)Definition of
				institution of higher educationIn this section, the term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
							(b)Authority to establish
				and operate CenterThe Attorney General may establish and operate
				a National Center for Campus Public Safety (referred to in this section as the
				Center).
							(c)Functions of the
				CenterThe Center shall—
								(1)provide quality education
				and training for public safety personnel of institutions of higher education
				and their collaborative partners, including campus mental health
				agencies;
								(2)foster quality research
				to strengthen the safety and security of institutions of higher
				education;
								(3)serve as a clearinghouse
				for the identification and dissemination of information, policies, protocols,
				procedures, and best practices relevant to campus public safety, including
				off-campus housing safety, the prevention of violence against persons and
				property, and emergency response and evacuation procedures;
								(4)coordinate with the
				Secretary of Homeland Security, the Secretary of Education, State, local and
				tribal governments and law enforcement agencies, private and nonprofit
				organizations and associations, and other stakeholders, to develop protocols
				and best practices to prevent, protect against and respond to dangerous and
				violent situations involving an immediate threat to the safety of the campus
				community;
								(5)promote the development
				and dissemination of effective behavioral threat assessment and management
				models to prevent campus violence;
								(6)identify campus safety
				information (including ways to increase off-campus housing safety) and identify
				resources available from the Department of Justice, the Department of Homeland
				Security, the Department of Education, State, local, and tribal governments and
				law enforcement agencies, and private and nonprofit organizations and
				associations;
								(7)promote cooperation,
				collaboration, and consistency in prevention, response, and problem-solving
				methods among public safety and emergency management personnel of institutions
				of higher education and their campus- and non-campus-based collaborative
				partners, including law enforcement, emergency management, mental health
				services, and other relevant agencies;
								(8)disseminate standardized
				formats and models for mutual aid agreements and memoranda of understanding
				between campus security agencies and other public safety organizations and
				mental health agencies; and
								(9)report annually to
				Congress on activities performed by the Center during the previous 12
				months.
								(d)Coordination with
				available resourcesIn
				establishing the Center, the Attorney General shall—
								(1)coordinate with the
				Secretary of Homeland Security, the Secretary of Education, and appropriate
				State or territory officials;
								(2)ensure coordination with
				campus public safety resources within the Department of Homeland Security,
				including within the Federal Emergency Management Agency, and the Department of
				Education; and
								(3)coordinate within the
				Department of Justice and existing grant programs to ensure against duplication
				with the program authorized by this section.
								(e)Reporting and
				accountabilityAt the end of each fiscal year, the Attorney
				General shall—
								(1)issue a report that
				assesses the impacts, outcomes and effectiveness of the grants distributed to
				carry out this section;
								(2)in compiling such report,
				assess instances of duplicative activity, if any, performed through grants
				distributed to carry out this section and other grant programs maintained by
				the Department of Justice, the Department of Education, and the Department of
				Homeland Security; and
								(3)make such report
				available on the Department of Justice website and submit such report to the
				Senate and House Judiciary Committees and the Senate and House Appropriations
				Committees.
								.
				(c)Rule of
			 constructionNothing in this
			 section shall preclude public elementary and secondary schools or their larger
			 governing agencies from receiving the informational and training benefits of
			 the National Center for Campus Public Safety authorized under section 509 of
			 the Omnibus Crime Control and Safe Streets Act of 1968, as added by this
			 Act.
			
	
		March 12, 2013
		Reported with an amendment
	
